1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   LIONEL HARPER and DANIEL               No. 2:19-cv-00902 WBS DMC
     SINCLAIR, individually and on
13   behalf of all others similarly
     situated and all aggrieved
14   employees,                             ORDER RE: DEFENDANT’S MOTION
                                            TO STRIKE AND/OR DISMISS
15                  Plaintiffs,

16        v.

17   CHARTER COMMUNICATIONS, LLC,

18                  Defendant.

19

20                                ----oo0oo----

21               Plaintiffs Lionel Harper (“Harper”) and Daniel Sinclair

22   (“Sinclair”) brought this putative class action against defendant

23   Charter Communications, LLC (“Charter”) alleging various

24   violations of the California Labor and Business and Professions

25   Code.     (See First Am. Compl. (“FAC”) (Docket No. 45).)   Before

26   the court is Charter’s motion to strike and/or dismiss portions

27   of plaintiffs’ First Amended Complaint.      (Docket No. 48.)

28   I.   Factual and Procedural Background
                                        1
1              Plaintiffs were employed by Charter as salespeople in

2    California.   (FAC ¶ 9.)    Harper worked for Charter from September

3    2017 to March 2018, and Sinclair worked for Charter from January

4    2015 to December 2016.     (Id.)   During and after training weeks,

5    plaintiffs allege they were erroneously treated as exempt

6    employees because Charter mistakenly categorized them as “outside

7    salespersons.”     (Id.)   Plaintiffs claim they were denied, inter

8    alia, commission wages as a result of this misclassification.

9    (Id. ¶ 10.)   Harper initially brought this suit in California

10   state court on behalf of himself and all similarly situated

11   individuals, and Charter removed the action to this court.

12   (Docket No. 1.)    The court denied Harper’s motion to remand in

13   July 2019 (Docket No. 23), and thereafter the parties stipulated

14   to Harper filing a First Amended Complaint.     (Docket Nos. 40,

15   42.)   Sinclair was added as a named plaintiff at that time.

16   (Docket No. 45.)

17             Collectively, plaintiffs allege ten causes of action:

18   (1) failure to pay minimum wages for all hours worked in

19   violation of California Labor Code §§ 1182.12, 1194, 1197, and

20   1194.4; (2) failure to pay overtime wages for all overtime hours
21   worked in violation of California Labor Code §§ 510 and 1197; (3)

22   failure to provide meal periods or pay premium wages in lieu

23   thereof in violation of California Labor Code §§ 512 and 226.7;

24   (4) failure to provide rest breaks or pay premium wages in lieu

25   thereof in violation of California Labor Code § 226.7; (5)

26   unlawful calculation, deduction, and payment of commission wages
27   under California Labor Code §§ 204, 221, 223, 224, and 2751; (6)

28   failure to provide accurate wage statements in violation of
                                         2
1    California Labor Code § 226; (7) failure to pay all wages owed

2    upon termination in violation of California Labor Code § 203; (8)

3    failure to provide timely and complete copies of employment

4    records in violation of California Labor Code §§ 226, 432, and

5    1198.5; (9) violation of California’s Unfair Competition Law

6    (“UCL”) under California Business and Professions Code § 17200;

7    and (10) civil penalties under the Private Attorney General Act

8    (“PAGA”), Cal. Lab. Code § 2698, et seq.    Charter now seeks to

9    dismiss plaintiffs’ third, fourth, sixth, and ninth causes of

10   action in full or in part for failure to state a claim pursuant

11   to Federal Rule of Civil Procedure 12(b)(6) and strike portions

12   of the operative complaint pursuant to Federal Rule of Civil

13   Procedure 12(f).    (Mot. to Strike and Dismiss (“Mot.”) (Docket

14   No. 48).)

15   II.   Discussion

16         A.    Motion to Dismiss

17               On a motion to dismiss, the inquiry before the court is

18   whether, accepting the allegations in the complaint as true and

19   drawing all reasonable inferences in the plaintiffs’ favor, the

20   plaintiffs have stated a claim to relief that is plausible on its
21   face.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).    “A claim

22   has facial plausibility when the plaintiff[s] plead factual

23   content that allows the court to draw the reasonable inference

24   that the defendant is liable for the misconduct alleged.”       Id.   A

25   complaint that offers mere “labels and conclusions” will not

26   survive a motion to dismiss.    Id. (citations and quotations
27   omitted).

28
                                       3
1             1.    Claims Three & Four: Failure to Provide Meal &
                    Rest Periods
2

3             Under California Labor Code § 226.7, “[a]n employer

4    shall not require an employee to work during a meal or rest.”

5    Cal. Lab. Code § 226.7(b).     These protections only extend to non-

6    exempt employees.     Cal. Lab. Code §§ 226.7(e), 512.   “[A]n

7    employer has an obligation to relieve its employee of all duty,

8    permit the employee to take an uninterrupted 30-minute break, and

9    to not impede or discourage the employee from doing so.”     Bradley

10   v. Networkers Int’l, LLC, 211 Cal. App. 4th 1129, 1151 (4th Dist.

11   2012) (citing Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th

12   1004, 1040 (2012)).     Importantly, “an employer has an obligation

13   to provide a rest break, and if the employer fails to do so, the

14   employer cannot claim the employee waived the break.”     Id.    If

15   the employer forces employees to miss required rest breaks, or

16   does not provide employees with required rest breaks, then the

17   employee is entitled to premium wages of “one additional hour of

18   pay at the employee’s regular rate of compensation for each

19   workday that the meal or rest . . . is not provided.”     Cal. Lab.

20   Code § 226.7(c).

21            Defendant argues plaintiffs’ claim for failure to

22   provide meal and rest periods under Labor Code § 226.7 should be

23   dismissed because they were not entitled to meal breaks or rest

24   periods as exempt employees, and even if they were, plaintiffs

25   cannot plausibly allege that they were “actually forced to forgo

26   their [] breaks, if they were misclassified.”    (Mot. at 16-17.

27   (emphasis original).)     However, § 226.7 makes no mention of

28   force; instead, “fail[ing] to provide an employee a meal or rest
                                        4
1    or recovery period in accordance with a state law” is a violation

2    of the statute.     Cal. Lab. Code § 226.7(c).

3              Under § 512(a), an employer “shall not employ an

4    employee for a work period of more than five hours per day

5    without providing the employee with a meal period of not less

6    than 30 minutes.”     Cal. Lab. Code § 512(a).   Plaintiffs allege

7    that during training weeks, employees were required “to work more

8    than 8 hours in a day and 40 hours in a week.”     (FAC ¶ 22.)

9    Charter allegedly had no policy that designated meal periods and

10   rest breaks for outside salespersons during training weeks.       (Id.

11   ¶¶ 34, 39.)    Furthermore, Charter allegedly “did not require or

12   allow Plaintiffs and Outside Salesperson Class members to clock-

13   out and clock-in for each meal period and to accurately record

14   the existence and length of each meal period taken.”     (Id. ¶ 34.)

15   While Charter need not “police [] breaks and ensure no work

16   thereafter is performed,” Brinker, 53 Cal. 4th at 1040,

17   plaintiffs’ assertions plausibly allege that Charter did not

18   provide breaks and its employees’ demanding schedules discouraged

19   them from taking breaks.     Accordingly, the court will deny

20   defendant’s motion to dismiss plaintiffs’ third and fourth causes
21   of action.     Additionally, the court will deny defendant’s motion

22   to strike references to meal and rest breaks throughout the

23   complaint.

24             2.      Claim Six: Failure to Provide Wage Statements

25             California Labor Code § 226 provides nine itemized

26   requirements that must be included on employee wage statements.
27   See Cal. Lab. Code § 226(a).     Under the 2013 amendment to Labor

28   Code § 226:
                                        5
1              An employee is deemed to suffer injury . . .
               if the employer fails to provide accurate
2              and complete information as required by one
               or more of [the section (a) requirements]
3
               and if the employee cannot promptly and
4              easily determine from the wage statement
               alone . . . . (i) [t]he amount of the gross
5              wages or net wages paid to the employee
               during the pay period or any of the other
6              information required to be provided on the
               itemized wage statement.
7

8    Cal. Lab. Code § 226(2)(B) (emphasis added).

9              Here, plaintiffs allege Charter failed to keep accurate

10   records reflecting plaintiffs’ hours worked, deductions taken,

11   and all gross and net wages earned, including minimum, overtime,

12   and commission wages in violation of Labor Code § 226(a).       (FAC

13   ¶¶ 51-52.)     Under the 2013 amendment, plaintiffs are “deemed to

14   suffer injury” upon a violation and allege as much.     (See id. ¶

15   54 (“Plaintiffs . . . suffered injury as a result of Charter’s

16   violations”).)     Additionally, plaintiffs explicitly allege

17   Charter’s violations were or are “knowing and intentional.”        (Id.

18   ¶ 53.)   “Malice, intent, knowledge, and other conditions of a

19   person’s mind may be alleged generally.”     Reinhardt v. Gemini

20   Motor Transp., 879 F. Supp. 2d 1138, 1142 (E.D. Cal. 2012)

21   (citing Fed. R. Civ. Pro. 9(b)) (Ishii, J.).     Accordingly,

22   plaintiffs have plausibly alleged their claim for failure to

23   provide accurate wage statements, and the court will deny

24   Charter’s motion to dismiss Claim Six.

25             3.      Claim Nine: Violation of California’s UCL

26             Defendant moves to dismiss or strike plaintiffs’ ninth

27   cause of action to the extent that it seeks restitution under the

28   UCL for Charter’s alleged failure to provide compliant meal
                                        6
1    periods and rest breaks under Labor Code § 226.7, complete and

2    accurate wage statements under Labor Code § 226, and timely

3    copies of employment records under Labor Code §§ 226(e)(1) and

4    1198.5(k).     (Mot. at 19.)     In response to defendant’s motion to

5    dismiss, plaintiffs withdrew their request for restitution under

6    Labor Code §§ 226 and 1198.5(k).          (Opp. to Mot. at 24 (Docket No.

7    51).)    However, plaintiffs maintain their claim to recover

8    restitution under the UCL for unpaid premium wages under Labor

9    Code § 226.7.     (Reply to Opp. at 12-13 (Docket No. 53).)

10                California’s UCL prohibits “unlawful, unfair, or

11   fraudulent business act[s] or practice[s].”          Cal. Bus. & Prof. §

12   17200.   “Unlawful” business acts or practices are defined by

13   “other laws”, and the UCL then “treats them as unlawful practices

14   that the unfair competition law makes independently actionable.”

15   Levitt v. Yelp! Inc., 765 F.3d 1123, 1130 (9th Cir. 2014) (citing

16   Cle-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th

17   163, 180 (1999)).     Under the UCL, remedies are “generally limited

18   to injunctive relief and restitution.”          Clark v. Superior Ct., 50

19   Cal. 4th 605, 610 (2010).        Damages are not recoverable.     Id.

20   Restitution concerns the power “to order the defendant to restore
21   to any person in interest any money . . . which may have been

22   acquired by means of any unlawful practice.”          Cortez v. Purolator

23   Air Filtration Prods. Co., 23 Cal. 4th 163, 177 (2000) (internal

24   citations and modifications omitted).          Defendant argues

25   plaintiffs’ claims fail as a matter of law because payments for

26   meal and rest break violations are penalties, rather than wages
27   subject to restitution.        (Mot. at 20.)

28                The Labor Code defines “wages” expansively, as “all
                                           7
1    amounts for labor performed by employees of every description.”

2    Cal. Lab. Code § 200(a).    Regardless, the California Supreme

3    Court has offered conflicting interpretations about whether

4    premium wages recoverable under Labor Code § 226.7 are “wages”

5    under other provisions of the Labor Code.    In Murphy v. Kenneth

6    Cole Products Inc., 40 Cal. 4th 1094, 1109 (2007), the court

7    analogized premium payments to overtime pay, describing premium

8    payments as both a penalty and a wage.     Premium payments were

9    subject to the statute of limitations for wages because their

10   primary purpose was to “compensate employees for their injuries.”

11   Id. at 1110-11.   In contrast, in Kirby v. Immoos Fire Protection,

12   Inc., 53 Cal. 4th 1244, 1254 (2012), the court held “Section

13   226.7 is not aimed at protecting or providing employees’ wages”

14   because it is instead concerned with “ensuring the health and

15   welfare of employees.”     Consequently, “section 226.7 [] is not an

16   action brought for nonpayment of wages; it is an action brought

17   for non-provision of meal or rest breaks.”    Id. at 1257.

18              Following these cases, district courts have diverged on

19   whether premium wages paid for meal and rest periods are “wages”

20   under other provisions of the Labor Code, and furthermore,
21   whether they are wages recoverable as restitution for purposes of

22   the UCL.   Compare Horton v. NeoStrata Co., No. 3:16-cv-02189-AJB-

23   JLB, 2017 WL 2721977, at *9 (S.D. Cal. June 22, 2017) (holding

24   that meal premiums are wages and are recoverable under the UCL)

25   with Francisco v. Emeritus Corp., No. CV17-02871-BRO (SSx), 2017

26   WL 7790038, at *5-6 (C.D. Cal. July 14, 2017) (holding meal
27   period premiums are wages but are not subject to restitution

28   under the UCL) and Guerrero v. Halliburton Energy Serv., Inc.,
                                        8
1    231 F. Supp. 3d 797, 808 (E.D. Cal. 2017) (holding meal period

2    premiums do not constitute restitution recoverable under the UCL

3    without deciding whether they are wages).

4              The court need not resolve this dispute, however.      See

5    Guerrero, 231 F. Supp. 3d at 808.   Regardless of whether premium

6    wages are “wages” under other provisions of the Labor Code,1

7    restitution under the UCL is intended to “restore the status quo

8    by returning to the plaintiff funds in which he or she has an

9    ownership interest.”   Korea Supply Co. v. Lockheed Martin Corp.,

10   29 Cal. 4th 1134, 1149 (2003).   Consequently, restitution under

11   the UCL is not available for all violations of the Labor Code.

12   See Pineda v. Bank of Am., N.A., 50 Cal. 4th 1389, 1401-02

13   (2010).   In Pineda, the California Supreme Court held Labor Code

14   § 203 is “not designed to compensate employees for work performed

15   [but] it is intended to encourage employers to pay final wages on

16   time, and to punish employers who fail to do so.”   Id.   Like

17

18
          1    The court notes that the California Supreme Court
     recently granted review of a case in which the lower court held
19   premium wages paid for lost meal and rest periods were not
     “wages” for the purpose of accurate pay statements and did not
20   entitle employees to pursue penalties under Section 226. See
     Naranjo v. Spectrum Sec. Servs., Inc., 40 Cal. App. 5th 444, 270-
21   271 (2d Dist. 2019), review granted, 2020 WL 35452. While the
22   grant itself is not suggestive of the merits, the court assumes,
     without deciding, that premium wages are “wages” under other
23   provisions of the Labor Code because of the Labor Code’s
     expansive definition of “wages.” See Cal. Lab. Code § 200(a);
24   Murphy, 40 Cal. 4th at 1103 (defining wages to include “benefits
     to which an employee is entitled as part of his or her
25   compensation, including money, room, board, clothing, vacation
26   pay, and sick pay”) (collecting cases); see also Suarez v. Bank
     of Am. Corp., No. 19-cv-01202-MEJ, 2018 WL 3659302, at *12 (N.D.
27   Cal. Aug. 2, 2018) (finding the majority of courts have held “the
     ‘additional hour of pay’ premium owned for meal and rest
28   violations is a ‘wage’”) (collecting cases).
                                     9
1    Section 203, Section 226.7 is “not an action brought for

2    nonpayment of wages,” but is instead meant to incentivize

3    employers to ensure the health and welfare of its employees.         See

4    Kirby, 53 Cal. 4th at 1256-57.   Therefore, employees have no

5    ownership interest in premium wages awarded for a § 226.7

6    violation, and restitution would not serve to “restore the status

7    quo” by returning plaintiffs’ funds to them.     See Francisco, 2017

8    WL 7790038, at *6; accord Guerrero, 231 F. Supp. 3d at 808.

9               Accordingly, the court will grant defendant’s motion to

10   dismiss or strike plaintiffs’ claim for restitution under the UCL

11   to the extent it is predicated on § 226.7.     Plaintiffs’ UCL

12   claims founded on failures to timely and properly pay all

13   minimum, overtime, and commission wages; taking of unlawful

14   commission wage reductions and deductions; and misclassification

15   are unchallenged and will remain operative.

16       B.     Motion to Strike

17              Rule 12(f) of the Federal Rules of Civil Procedure

18   allows the court to “strike from a pleading an insufficient

19   defense or any redundant, immaterial, impertinent, or scandalous

20   matter.”   Fed. R. Civ. P. 12(f).     Whether to grant a motion to
21   strike is made at the Court’s discretion.     See Fantasy, Inc. v.

22   Fogerty, 984 F.2d 1524, 1528 (9th Cir. 1993), rev’d on other

23   grounds by Fogerty v. Fantastic, Inc., 510 U.S. 517 (1994)).

24   “Motions to strike should not be granted unless the matter to be

25   stricken clearly could have no possible bearing on the subject of

26   the litigation or unless prejudice would result to the moving
27   party from denial of the motion.”     Delgado v. Marketsource, Inc.,

28   No. 17-CV-07370-LHK, 2019 WL 1904216, at *3 (N.D. Cal. Apr. 29,
                                      10
1    2019) (internal quotations and citations omitted).     The court

2    must view the pleadings in the light most favorable to the non-

3    moving party.    Terpin v. AT&T Mobility, LLC, 399 F. Supp. 3d

4    1035, 1051 (C.D. Cal. 2019) (citations omitted).

5             1.      Class and Subclass Claims

6             “An order striking class allegations is ‘functionally

7    equivalent’ to an order denying class certification.”     Microsoft

8    Corp. v. Baker, 137 S. Ct. 1702, 1711 n.7 (2017).     Although some

9    courts have granted motions to strike class allegations under

10   Rule 12(f), “it is in fact rare to do so in advance of a motion

11   for class certification.”    Rennick v. NPAS Sols., LLC, No. 19-cv-

12   02495-ODW(KSx), 2020 WL 244170, at *2 (quoting Cholakyan v.

13   Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal.

14   2011) (collecting cases)).    Indeed, while the Supreme Court has

15   noted there are times in which “the issues are plain enough from

16   the pleadings to determine whether the interests of the absent

17   parties are fairly encompassed within the named plaintiff’s

18   claim,” it did so in the face of a motion for class

19   certification.    See Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147,

20   160 (1982).     Consequently, other judges in this district have
21   recognized that “motions to strike class allegations are

22   disfavored because a motion for class certification is a more

23   appropriate vehicle for arguments pertaining to class

24   allegations.”    Olney v. Job.com, Inc., No. 1:12-cv-01724-LJO-SKO,

25   2013 WL 5476813, at *3 (E.D. Cal. Sep. 30, 2013) (internal

26   citations omitted).
27            As the Ninth Circuit has recognized, “[o]ur cases stand

28   for the unremarkable proposition that often the pleadings alone
                                       11
1    will not resolve the question of class certification and that

2    some discovery will be warranted.”     Vinole v. Countrywide Home

3    Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009).     The court is

4    reluctant to strike plaintiffs’ class allegations before the

5    parties have had an opportunity to proceed through discovery and

6    the class certification process.      Plaintiffs filed a motion to

7    compel discovery on January 8, 2020, two days before the motion

8    to strike was filed.   (See Docket Nos. 47, 48.)    Plaintiffs

9    agreed to withdraw their discovery motion without prejudice after

10   the parties stipulated to extending the dates and deadlines for

11   plaintiffs’ motion for class certification.     (Docket No. 49.)

12   Accordingly, the court will deny defendant’s motion to strike the

13   class allegations to allow discovery to proceed.

14             2.    Claim Ten: PAGA Representative Allegations

15             District courts appear largely divided as to whether

16   plaintiffs may bring representative PAGA claims without

17   satisfying the requirement of manageability.     See Silva v.

18   Domino’s Pizza, No. SACV 18-2145 JVS (JDEx), 2019 WL 4187388, at

19   *5 (C.D. Cal. July 22, 2019) (collecting cases).      Regardless of

20   whether the manageability requirement applies in PAGA cases, the
21   court finds defendant’s motion to strike premature.     As previous

22   courts have found, manageability issues are better addressed

23   after discovery has concluded and class certification is

24   determined.    See, e.g., Litty v. Merril Lynch, No. CV14-0425 PA

25   (PJWx), 2014 WL 5904904, at *3 (C.D. Cal. 2014) (striking PAGA

26   claims after denial of class certification).     Accordingly, the
27   court will deny defendant’s motion to strike plaintiffs’ PAGA

28   representative action.
                                      12
1             3.      Claim Ten: PAGA Claims for Labor Code Violations

2             Defendant also moves to strike plaintiffs’ PAGA claims

3    to the extent they are based on failure to timely provide

4    personnel records under California Labor Code § 1198.5(k), wage

5    statement violations under California Labor Code § 226, and

6    unpaid wages under California Labor Code § 558.       (Mot. at 23-25.)

7             When a section of the Labor Code does not provide for

8    civil penalties, PAGA supplies default civil penalties.       See Cal.

9    Lab. Code § 2699(f).    California Labor Code § 1198.5(k) allows

10   employees to recover against their employers for failing “to

11   permit a current or former employee, or his or her

12   representative, to inspect or copy personnel records” within a

13   set amount of time.    Cal. Lab. Code § 1198.5.    Similarly, Labor

14   Code § 226 permits employees to recover for inaccurate wage

15   statements.    See Cal. Lab. Code § 226.   However, the availability

16   of statutory penalties payable directly to plaintiffs does not

17   preclude recovery of civil penalties under PAGA for the same

18   violation.    See Tenorio v. Gallardo, No. 1:16-cv-00283 DAD JLT,

19   2019 WL 338220, at *8 (E.D. Cal. Jan. 28, 2019) (holding the

20   “weight of authority holds that plaintiffs are entitled to both
21   statutory and civil penalties for the same violation of the

22   California Labor Code”) (collecting cases).       Accordingly, the

23   court will deny defendant’s motion to strike California Labor

24   Code §§ 1198.5(k) and 226 from plaintiffs’ PAGA action.

25            California Labor Code § 558 permits plaintiffs to sue

26   for underpayment.   Cal. Lab. Code § 558(a).      Plaintiffs and
27   defendant agree that the California Supreme Court has expressly

28   held PAGA “does not authorize employees to collect section 558’s
                                      13
1    unpaid wages through a PAGA action.”    See Mot. at 24-25, Opp. to

2    Mot. at 29, citing ZB, N.A. v. Superior Court, 8 Cal. 5th 175,

3    188 (2019) (emphasis added).   Consequently, plaintiffs have

4    clarified that they only request civil penalties in conformity

5    with ZB, N.A.    Accordingly, the court will deny defendant’s

6    motion to strike plaintiffs’ PAGA claim under Section 558.

7             4.      Request for Attorney’s Fees

8             The parties agree that attorneys’ fees are not

9    recoverable under Labor Code §§ 218.5 or 1194 for violations of

10   Section 226.7.   (See Mot. at 23; Opp. at 26.)     However,

11   plaintiffs argue that attorneys’ fees can be recovered under

12   California Code of Civil Procedure § 1021.5 if plaintiffs’ meal

13   and rest break claims “result[] in the enforcement of an

14   important right affecting the public interest.”       Cal. Code Civ.

15   P. § 1021.5.

16            “Three basic criteria are required to support an award

17   of attorneys' fees under [§ 1021.5]: (1) the action resulted in

18   the enforcement of an important right affecting the public

19   interest; (2) a significant benefit was conferred on the general

20   public or a large class of persons; and (3) the necessity and
21   financial burden of private enforcement were such as to make the

22   award appropriate.”   Abouab v. City & Cty. of San Francisco, 141

23   Cal. App. 4th 643, 663 (1st Dist. 2006).       Plaintiffs assert their

24   action “is designed to ensure the enforcement of important rights

25   affecting the public interest generally and the interests of

26   large number of employees” and “[t]he necessity and financial
27   burden of private enforcement is great.”       (FAC ¶ 73.)    On their

28   face, these assertions are sufficient to overcome defendant’s
                                      14
1    motion to strike.   See Guerrero, 231 F. Supp. 3d at 807.

2    However, plaintiffs only seek attorneys’ fees under § 1021.5 in

3    conjunction with their claim for restitution under the UCL, which

4    was dismissed in part.   See Part II(A)(3), supra.      To the extent

5    that plaintiffs can recover attorneys’ fees under their operative

6    UCL claims for failure to timely and properly pay all minimum,

7    overtime, and commission wages, unlawful taking of commission

8    wage reductions and deductions, and misclassification, the court

9    will deny defendant’s motion to strike.

10            5.    Request for Injunctive and Declaratory Relief

11            Charter moves to strike plaintiffs’ claims for

12   injunctive relief because plaintiffs are no longer employed by

13   Charter and therefore lack standing.    (Mot. at 23.)

14            In this suit, Harper seeks “individual, representative,

15   and public injunctive and declaratory relief that compels Charter

16   to stop its unlawful and unfair practices and fix its broken

17   timekeeping, recordkeeping, and wage payment systems and

18   practices, its misclassification of Outside Salespersons Class

19   members both during training and after training, and its improper

20   use of commission agreements with Commissions Class members” in
21   conjunction with his UCL claim.    (FAC ¶ 72.)   “A former employee

22   currently seeking to be reinstated or rehired may have standing

23   to seek injunctive relief against a former employer.”      Bayer v.

24   Neiman Marcus Grp., Inc., 861 F.3d 853, 865 (9th Cir. 2017)

25   (citing Walsh v. Nev. Dep’t. of Human Res., 471 F.3d 1033, 1036

26   (9th Cir. 2006)).   However, Harper only seeks to be reinstated as
27   an employee with Charter in another lawsuit.     See Harper v.

28   Charter Commc’ns, LLC, No. 2:19-cv-01749 WBS DMC.    The
                                       15
1    consequence of a distinct (albeit related) case will not be

2    brought to bear on this action.    Accordingly, the court will

3    grant defendant’s motion to strike plaintiffs’ request for

4    injunctive and declaratory relief.

5              IT IS THEREFORE ORDERED that defendant’s motion to

6    strike plaintiffs’ claim for injunctive and declaratory relief

7    be, and the same hereby is, GRANTED.

8              IT IS FURTHER ORDERED that in all other respects

9    defendant’s motion to dismiss or strike be, and the same hereby

10   is, DENIED.

11   Dated:   February 25, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       16
